NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JAIME GOMEZ-SANTIAGO,                           No.    16-70875

                Petitioner,                     Agency No. A205-708-167

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Jaime Gomez-Santiago, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying cancellation of removal. Our jurisdiction is

governed by 8 U.S.C. § 1252. We review for substantial evidence the agency’s



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
continuous physical presence determination. Lopez-Alvarado v. Ashcroft, 381 F.3d
847, 850-51 (9th Cir. 2004). We deny in part and dismiss in part the petition for

review.

      Substantial evidence supports the agency’s determination that Gomez-

Santiago did not establish the requisite continuous physical presence for

cancellation of removal, where he testified that he remained outside the United

States for a period of more than 90 days during the statutory period, and no record

evidence compels a contrary conclusion. See 8 U.S.C. § 1229b(b)(1)(A), (d)(2) (a

departure in excess of 90 days breaks continuous physical presence).

      We lack jurisdiction to consider Gomez-Santiago’s unexhausted contention

that he should have been granted a continuance. See Vilchiz-Soto v. Holder, 688
F.3d 642, 644 (9th Cir. 2012) (order).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         2                                   16-70875